Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Beldock, J.), rendered March 3,1994, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, after a *607hearing, and imposing a sentence of imprisonment upon his previous conviction of attempted robbery in the first degree.
Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Miller, Copertino, Santucci and Hart, JJ., concur.